Citation Nr: 0021066	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right lateral meniscectomy, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling, on 
appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected right lateral 
meniscectomy above 10 percent.  During the appeal, the 
evaluation of this disability was increased to 20 percent, 
effective from the date of the claim for an increased 
evaluation in May 1996, excluding a temporary 100 percent 
convalescence rating period from August 18, 1997 to September 
30, 1997.  The case has come before the Board twice 
previously -- in January 1999, when the 20 percent rating was 
continued, and; in April 2000, when the case was remanded to 
the RO for a separate right knee rating for arthritis, 
consistent with a June 1999 Order by the United States Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals, hereinafter "the Court") and a Joint 
Motion for Remand.   

The two issues of entitlement to increased disability 
evaluations remain before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  In this decision, the Board 
has recharacterized the issue on appeal regarding an 
increased rating for right knee arthritis in order to comply 
with the opinion by the Court in Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected residuals of a right 
lateral meniscectomy is manifested by frequent locking and 
popping out of the knee, swelling, the need to wear a knee 
brace daily, and objective findings of lateral instability 
and laxity, equivalent to moderate subluxation or lateral 
instability.

3.  The veteran's service connected right knee arthritis is 
manifested by pain with subpatellar crepitus and 
patellofemoral grinding and objective evidence of limitation 
of motion of the leg to 120 degrees of flexion and X-ray 
evidence of severe degenerative arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a higher disability 
evaluation for residuals of a right lateral meniscectomy have 
not been satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 
38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.71a Diagnostic Code 5257 
(1999).

2.  The criteria for an assignment of a higher disability 
evaluation for arthritis of the right knee have not been 
satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Code 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for an 
increased disability evaluation for each of his service-
connected disabilities on appeal within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
ruled that the veteran, who had residuals of injury to the 
right side of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under Diagnostic Code (DC) 
7800 with an additional 10 percent rating for tender and 
painful scars under DC 7804 and a third 10 percent rating for 
facial muscle injury interfering with mastication under DC 
5325.  The Court found that the critical element was that 
none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and 5257, citing Esteban.  
Thus, in addition to considering whether an increased 
evaluation for the residuals of an injury to the veteran's 
right knee is warranted under DC 5257, the Board will also 
analyze whether compensable evaluations are warranted for any 
other manifestations that may be rated under DC 5256, 5258, 
5259, 5262, and 5263, for the residuals of the meniscectomy 
claim; and the Board will consider DC 5003, 5260 and 5261 for 
the arthritis claim due to the RO's establishment of a 
separate service connected disability for the veteran's right 
knee arthritis based on limitation of motion due to pain.   

	I.  Residuals of right knee meniscectomy
In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  In an October 1979 rating decision, the 
RO granted service connection for a right knee sprain, with a 
noncompensable evaluation, based on the evidence on record at 
that time.  This evidence consisted of the veteran's service 
medical records and an August 1979 VA examination.  The 
service medical records show that the veteran complained of 
right knee pain in January 1979 following a collision with 
another player in a basketball game during service.  The 
medical impression was a severe right knee strain with 
possible torn meniscus.  X-ray tests were negative.  He 
received a knee wrap and splint, with crutches for 
ambulation.  He continued to receive treatment into February 
1979, at which time he still complained of pain and swelling.  
His knee showed moderate effusion and hemarthrosis.  He 
exchanged his crutches for a cane, and began to work with 
physical therapy on his range of motion.  Prior to his 
discharge in May 1979, right knee surgery was recommended, 
but the veteran decided against it at that time.  The August 
1979 VA examination report includes the veteran's complaints 
of severe knee pain and occasional swelling.  The examiner 
found no bony abnormality, fluid in the joint or tenderness.  
The veteran was diagnosed with a right knee sprain with 
slight limitation of motion. 

In June 1981, the veteran underwent a right lateral 
meniscectomy, performed at a VA medical center, and was 
discharged with a Jones splint.  An August 1981 rating 
decision granted the veteran a one month 100 percent 
disability rating during the post-surgical convalescence, 
followed by a 10 percent rating.  

The veteran applied for an increased rating in May 1996, 
citing a worsening condition of his right knee.  VA 
outpatient records from May to June of 1996 indicate that the 
veteran complained of constant pain, worse in the morning, 
with episodes of knee joint locking and giving way.  
Examination of the knee revealed no effusion, but mild pain 
on flexion, extension, and while weight bearing.  X-ray 
evidence showed severe degenerative joint disease of the 
right knee.  Upon consideration of this evidence, the RO 
continued the evaluation of 10 percent for slight lateral 
instability, in an August 1996 rating decision.  

In August 1997, the veteran had arthroscopic surgery 
performed on his right knee by VA following continued 
complaints of chronic knee pain with swelling, instability 
and locking.  The arthroscope revealed severe degenerative 
arthritis of three compartments in his suprapatellar pouch, 
as well as diffuse arthritis, chondromalacial changes in 
other areas of the patella region.  Marked synovitis was 
discovered in the medial and lateral compartments.  The 
medial meniscus was intact, but with diffuse changes of the 
cartilage, as well as some synovitis in the lateral meniscus.  
The previous partial lateral meniscectomy was observed with 
degenerative chronic changes of the remaining meniscus.  The 
follow-on outpatient examination and treatment two weeks 
later revealed that the veteran responded well to the 
arthroscopy and had good range of motion.  He was to continue 
with an at-home rehabilitation program.  

In September 1997, the veteran testified at a personal 
hearing before the RO, and complained of continued pain, 
locking, swelling and motion in his right knee even after the 
August 1997 surgery.  He stated that he wears a knee brace 
while working for the United States Postal Service and when 
walking with his daughter, and that being on his feet all day 
causes his knee to swell in the brace.  He also stated that 
since his most recent surgery, his knee locks and pops out 
more often.  Objective findings from a February 1997 VA 
examination included an increase in motion of the right knee 
on varus stress, and a laxity of the lateral collateral 
ligament of the right knee.  In October 1997, the Hearing 
Officer's decision increased the right knee disability rating 
to 20 percent from the date of claim in May 1996, assessing 
the veteran's right knee as moderately unstable under 
Diagnostic Code 5257. By this same decision, the hearing 
officer granted a temporary 100 percent convalescence rating 
from August 18, 1997 to September 30, 1997, based on the 
August 1997 arthroscopy, and then continued the 20 percent 
rating effective October 1, 1997.  Subsequent rating actions 
by the RO and the Board have confirmed the 20 percent rating.  

As indicated above, the veteran has appealed the assignment 
of a 20 percent rating for his service connected residuals of 
a right knee meniscectomy, and contends that a higher rating 
is warranted.  After a review of the records, the Board finds 
that the evidence does not support his claim.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

The current 20 percent rating has been assigned under DC 
5257.  Under 38 C.F.R. § 4.71a, DC 5257, knee impairment, 
involving recurrent subluxation or lateral instability, is 
rated 30 percent when severe, 20 percent when moderate, and 
10 percent when slight.  In this case, the evidence does not 
show that the veteran has any subluxation in his right knee.  
As for lateral instability, the evidence shows that the 
veteran does have some instability in his knee, such as his 
statement during his RO hearing that he has increased motion 
in the knee.  The record also shows that the veteran has a 
knee brace, which he wears at work to assist him while being 
on his feet all day, and when he takes his daughter for a 
walk.  However, the Board does not find that the record 
reveals evidence of severe instability, such as evidence that 
he has repeatedly fallen, or cannot walk without crutches or 
a cane.  As discussed in his medical history, he does have 
right knee motion on varus stress, and laxity of the lateral 
collateral ligament.  While this evidence substantiates a 
moderate amount of lateral instability, the Board does not 
find that a severe condition is shown by the evidence.  The 
Board finds that the veteran's lateral instability of the 
right knee is appropriately described as moderate in degree, 
for a 20 percent rating under DC 5257.    

The Board also considers whether the veteran's residuals of a 
meniscectomy warrants an additional rating under similar 
diagnostic codes for a knee disability.  The evidence does 
not show ankylosis of the knee, dislocation of the semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum, to warrant consideration under Diagnostic Codes 
5256, 5258, 5262 and 5263.  As for Diagnostic Code 5259 
(removal of semilunar cartilage), the evidence from the 1997 
arthroscopy shows that his right knee problems are not due to 
the partial removal of his meniscal cartilage, but rather the 
degenerative changes and chondromalacia present in his knee.  
The August 1997 operative report of the veteran's arthroscopy 
reveals that the veteran has degenerative arthritis of the 
right knee.  The arthroscope detected severe degenerative 
arthritis, as well as marked synovitis in portions of the 
veteran's right knee.  This evidence is applicable to the 
veteran's arthritis disability rating, addressed in the next 
section, but does not substantiate a semilunar cartilage 
rating.  Diagnostic Codes 5258 and 5259 are not additional 
bases for disability evaluation in this case.  Therefore, the 
20 percent rating for residuals of a right lateral 
meniscectomy is appropriate. 

II.  Arthritis of the right knee
In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  In an April 2000 rating decision, the RO 
granted a separate 10 percent evaluation for arthritis of the 
right knee with limitation of motion, with an effective date 
of May 7, 1996, the date of receipt of the veteran's 
increased rating claim for his right knee disability.  During 
his February 1997 VA examination, the veteran complained of 
pain, swelling and locking of the knee, and stated that he 
had been issued a knee brace.  VA medical records reveal that 
the veteran was issued a hinged knee brace in December 1996.  
The examiner noted increased motion of the right knee on 
varus stress.  The veteran was able to squat "fairly well" 
with pain, and had subpatellar crepitus with pain and 
patellofemoral grinding, causing pain.  No swelling or knee 
deformity was found.  The examiner found that the veteran had 
laxity of his right knee lateral collateral ligament, with 
range of motion results of 120 degrees in flexion and zero 
degrees in extension.  The examiner's diagnosis was 
degenerative and patellofemoral arthritis.           

As a result of his August 1997 arthroscopy, the veteran's 
right knee was shown to have severe degenerative arthritis of 
three compartments in the suprapatellar pouch, a narrow joint 
space with diffuse arthritis and chondromalacial changes on 
the patella and femoral groove, and marked synovitis of the 
lateral compartment.  The residuals of the partial lateral 
meniscectomy showed chronic degenerative changes of the 
remaining meniscus.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  

As for limitation of motion, DC 5260, for limitation of 
flexion of the leg, is rated 30 percent at 15 degrees, 20 
percent at 30 degrees, 10 percent at 45 degrees, and 
noncompensable at 60 degrees.  Limitation of extension of the 
leg under DC 5261 is rated 50 percent at 45 degrees, 40 
percent at 30 degrees, 30 percent at 20 degrees, 20 percent 
at 15 degrees, 10 percent at 10 degrees, and noncompensable 
at 5 degrees.  The veteran's most recent range of motion 
testing occurred before and just after the August 1997 
arthroscopy.  As previously noted, in February 1997 his 
flexion was 120 degrees, and his extension was zero degrees, 
both of which are noncompensable results.  Following surgery, 
VA outpatient treatment records indicate that his range of 
motion was "good".  Thus, the Board finds that a 
compensable rating is not warranted under either Diagnostic 
Code 5260 or 5261 for limitation of extension or flexion.  
However, as explained, DC 5003 also dictates an assessment of 
limitation of motion due to swelling, muscle spasm and pain.  

In reaching this determination, the Board considers all of 
the applicable regulations, including consideration of the 
limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1999), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.  Section § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
These criteria also consider instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing.  § 4.59 is for painful motion 
due to arthritis.   

The veteran's case provides a consistent history of painful 
knee motion.  The August 1997 arthroscopic operative report 
notes the veteran was complaining of chronic knee pain, and 
that upon examination he had swelling of the knee.  During 
his September 1997 RO hearing, the veteran described his knee 
pain locking, and swelling.  He also described how his knee 
gets weak from being on his feet all day at work, requiring 
the use of a knee brace.  The consistent testimony of the 
veteran and the notations in the medical records support a 
conclusion that the veteran has limitation of function of the 
knee due to pain and swelling.  Therefore, a 10 percent 
rating is warranted for painful motion of a major joint, the 
right knee.  However, based on the veteran's ability to 
continue working and functioning in his daily activities, 
albeit with pain, the Board does not find that a 20 percent 
rating is appropriate.  The record with respect to the right 
knee does not show evidence of X-ray evidence of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, for a 20 percent rating under 
DC 5003.  Overall, the Board finds that the 10 percent rating 
for degenerative arthritis is appropriate. 

	III.  Extraschedular ratings
These ratings under the Schedule do not, however, preclude 
the Board from granting a higher rating for either of these 
disabilities.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § .3321 
(b)(1) in the first instance.  The Board is still obligated 
to seek out all issues that are reasonably raised from a 
liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the laws and regulations.  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating for 
either increased rating claim.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent for residuals of right knee meniscectomy and from 
zero to 50 percent for degenerative arthritis causing 
limitation of motion, exists in the Schedule that anticipates 
greater disability of the knee.  The record, however, does 
not establish a basis to support a higher rating for either 
disability under the Schedule.  Additionally, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The record does not show that the veteran has required 
frequent hospitalization or treatment for a right knee 
disability.  The Board acknowledges that the veteran has 
undergone two knee operations, a meniscectomy in 1980 and 
arthroscopy in 1997, for treatment of his right knee 
condition.  However, the record indicates the veteran 
responded positively to these procedures and did not require 
an extensive convalescence period.  Based on these brief 
convalescence periods and the fact that the veteran has been 
service connected for a right knee disability since 1979 with 
only two knee surgeries in over 20 years, the Board does not 
find sufficient evidence of frequent hospitalizations for an 
extraschedular rating.  Furthermore, the Board does not find 
that his right knee conditions, either the lateral 
instability or the arthritis and associated pain on motion, 
have significantly affected his ability to obtain gainful 
employment.  In fact, the evidence shows that he continues to 
work as a full-time employee of the United States Postal 
Service, which requires him to be on his feet for up to 8 
hours at a time.  The Board acknowledges that the veteran 
requires the assistance of a knee brace in order to work, but 
this does not negate the fact that he has continued to be 
gainfully employed all these years despite his knee 
disability.  For the reasons noted above, the Board concludes 
that the impairment resulting from both the residuals of a 
right knee meniscectomy and right knee arthritis is 
adequately compensated by the ratings now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted for either issue in this case.


ORDER

Entitlement to an increased rating for residuals of a right 
knee meniscectomy is denied.

Entitlement to an increased rating for arthritis of the right 
knee is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

